Citation Nr: 0726113	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  00-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet.

2.  Entitlement to service connection for residuals of trauma 
to the nose, to include nasal fracture.  

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied requests to reopen 
claims for service connection for a skin disorder of the feet 
and a nose condition then claimed as sinusitis.  A December 
2000 statement of the case determined that the sinusitis was 
a separate claim from a request to reopen the claim for 
service connection for residuals of nasal trauma.  The 
veteran testified at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge in June 2003.  The Board 
remanded the claims in December 2003.  In October 2004, the 
Board reopened and remanded the claim for service connection 
for residuals of nasal trauma and remanded the remaining 
issues.  The case is now returned to the Board.

The issues of entitlement to service connection for a skin 
disorder of the feet and residuals of trauma to the nose are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any 
additional action on his part is required. 


FINDINGS OF FACT

1.  Service connection for a foot condition claimed as jungle 
rot was denied by a rating decision dated in June 1987; the 
veteran was advised of this decision and of his appellate 
rights, and he did not appeal.  

2.  Evidence received since the June 1987 rating decision 
bears directly and substantially upon the specific matter 
under consideration; is neither cumulative nor redundant; and 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for skin disorder of the feet. 

3.  Sinusitis is not shown. 


CONCLUSIONS OF LAW


1.  New and material evidence having been received, the 
finally denied claim for service connection for skin disorder 
of the feet is reopened for review on a de novo basis.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


New and Material Evidence to Reopen a Claim of Service 
Connection for a Skin Disorder of the Feet.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  However, despite 
the finality of a prior decision, a claim will be reopened 
and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

For claims filed prior to August 29, 2001, such as the 
veteran's, new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

Service connection for a foot condition claimed as jungle rot 
was denied by a rating decision dated in June 1987.  Service 
medical records showed tinea versicolor at an unstated 
location on service entrance, and that the veteran was 
treated for athlete's foot in August 1973 and a "stone 
bruise" on the foot in June 1975, but the separation 
examination noted no skin abnormalities.  It was determined 
that no chronic foot infection or condition was shown on the 
service medical records.  Post-service records were noted to 
show variously a plantar wart on the sole of the right foot 
(1986) and callus formation on the right foot and tinea pedis 
on the left foot (1987).  It was determined that it was not 
shown that any condition for which the veteran currently 
received treatment was related to any problem suffered in 
service, nor was any continuity of treatment shown.  Also in 
June 1987, the veteran was advised of this decision and of 
his appellate rights, and he did not appeal.  As such, the 
June 1987 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The Board must therefore consider the 
additional evidence received since the June 1987 rating 
decision to determine whether it is both new and material in 
light of the reason for the prior final denial.  38 C.F.R. 
§ 3.156(a) (2001).

In December 1999, the veteran filed a request to reopen his 
claim of service connection for a skin disorder of the feet.  
Relevant evidence received since the final June 1987 rating 
decision includes a VA examination report dated in January 
2001, May 2004 and January 2005 letters from the veteran's 
private podiatrist Dr. L, and a November 2005 VA examination 
report.  That VA examination disclosed the diagnoses of 
onychomycosis of the toenails and tinea pedis, as likely as 
not associated with military service.  The veteran gave a 30-
year history of a rash on his feet and it appears that this 
was the basis of the conclusion regarding service connection.  
The veteran also testified before a RO Hearing Officer in 
October 2000 and the undersigned in June 2003.  The veteran 
essentially contends that he was told in treatment in service 
that he had jungle rot on his feet, which he associated with 
service in the bath unit, and that this condition persists to 
the present.

Reviewing the additional evidence received, the Board finds 
that the additional medical records relate to unestablished 
facts needed to substantiate the claim; they do link the 
veteran's skin condition on his feet to service.  The 
November 2005 VA examination, in particular, links the 
veteran's onychomycosis of the toenails and tinea pedis to 
service and, thus, it is new and material.  In sum, the 
additional evidence is so significant that it must be 
considered in order to fairly decide the claim.  New and 
material evidence having been received to reopen the claim of 
entitlement to service connection for a skin condition on the 
feet, the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

However, the Board's inquiry into this issue does not end 
with the finding that new and material evidence has been 
submitted to reopen the claim.  In further adjudication of 
the claim, the presumption that the additional evidence is 
true without regard to the other evidence of record no longer 
applies.  See Justus, supra.  For reasons discussed in the 
REMAND section below, the claim of service connection for a 
skin disorder of the feet must be developed further prior to 
appellate review and adjudication.  


Service connection for sinusitis.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical and personnel records; his contentions, 
including those presented before a RO Hearing Officer in 
October 2000 and the undersigned in June 2003; VA examination 
reports dated from December 1986 to November 2005, with 
addenda dated in February 2006; VA records for outpatient 
treatment from 1986 to 2006; and private medical records 
and/or letters from 1987, and 2004-05.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  The 
Board notes that the claims file also contains the 
representative's briefs concerning the veteran's appeal, and 
those have also been reviewed in connection with the current 
decision.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Here, the competent evidence of record does not include 
medical evidence of chronic sinusitis.  As such, as the Board 
will explain in detail below, sinusitis is not a current 
disability for VA purposes.  Id.

During service, in September 1972, the veteran complained of 
sinus trouble, but the finding was of no great pressure at 
the time, although there was moderate stuffiness.  He had a 
"head cold" in November 1972.  In March 1974, the veteran 
was seen with complaints of congestion and cough, and the 
impression was possible bronchitis, rule out sinusitis.  
Allergic rhinitis (which has been since service connected) 
was noted in April and June 1974.  Separation medical 
examination in June 1975 indicated that sinuses were normal.  

February 1998 VA X-rays were also negative for sinusitis.  VA 
examination of the sinuses in January 2001 disclosed no 
finding of sinusitis.  January 2001 VA X-rays were said to 
show unremarkable paranasal sinuses with no evidence of acute 
or chronic disease.  November 2005 VA examination of the 
sinuses showed no diagnosis of sinusitis, although allergic 
rhinorrhea was diagnosed.  Right facial pain was noted but 
this was felt to be consistent with a past nasal fracture.  
An addendum to this VA examination in February 2006 did not 
change the disposition as to sinusitis.  

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Based on all of the aforementioned evidence, the 
Board determines that the claim for service connection for 
sinusitis must fail for lack of evidence of current 
disability.  As a layman, the veteran is not competent to 
provide the etiology of his facial pain or otherwise causally 
connect his facial pain to sinusitis.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Thus, the preponderance of 
the evidence is against the claim and it must be denied.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  


Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Letters dated in January, April, June, and November 2004, 
October 2005, and August 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally, the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Although none of these letters was sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated and 
additional supplemental statements of the case (SSOCs) were 
provided to the veteran in April, October, and December 2000, 
in April 2004, and March 2007.  The Board recognizes that in 
its October 2004 remand, it requested that the RO notify the 
veteran of the laws and regulations governing service 
connection under 38 U.S.C.A. § 1151, in connection with his 
claim for service connection for sinusitis (as he could be 
alleging sinusitis was a residual of VA surgery for nasal 
fracture).  The Board notes that the issue of service 
connection under 38 U.S.C.A. § 1151 for sinusitis was not 
developed for appellate review.  However, as sinusitis is not 
currently shown by competent medical evidence, the Board 
finds that this error was harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The August 2006 VCAA 
letter advised the veteran regarding effective dates and 
disability ratings.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations, as noted above, 
under 38 C.F.R. § 3.159(c)(4).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Sanders v. Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 
2007).  


ORDER

The appeal to reopen the claim for service connection for a 
skin disorder of the feet is granted, and the claim is 
reopened; the appeal is granted to this extent only. 

Service connection for sinusitis is denied.


REMAND

Inasmuch as the November 2005 skin VA examination concluded 
that onychomycosis of the toenails and tinea pedis were as 
likely as not related to military service, but did not 
provide a medical basis for this conclusion, additional VA 
skin examination is needed to clarify the connection drawn on 
that VA examination.  38 C.F.R. § 3.156.

Regarding the claim of nasal trauma, the November 2005 VA 
nose examination indicated that a right side acquired nasal 
deformity (septal deviation) was more likely than not from 
the military but did not provide a medical basis for this 
conclusion (aside from the history of assault in service).  A 
February 2006 addendum to that examination added that because 
current facial pain had a "delayed nature" following 
surgery and there was no obvious evidence of trauma to the 
nose in service other than from the veteran, the pain was 
less likely than not to be related to military service, but 
continued to opine that septal deviation would be as likely 
as not from the military.  As such, the Board considers the 
VA examination and addendum to continue to support the 
possibility of inservice incurrence of a nasal fracture.  The 
occurrence of the fracture in service, however, is an 
evidentiary matter that must be more fully developed under 
the duty to assist, if possible.  See 38 U.S.C.A. § 5103A.

In the Board's October 2004 remand, in particular, it was 
requested that the RO solicit any outpatient treatment mental 
hygiene or medical records, including as associated with 
hospital records for the U.S. Army Hospital, Fort Rucker, 
Alabama, and the appropriate military medical facility in 
Korea in 1973 or 1974.  It does not appear that these records 
have been solicited; thus, they should be sought.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, more 
complete records of the veteran's VA nasal surgery in 1986 
and updated private and VA treatment records for the claimed 
disabilities should be obtained if possible.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure the 
veteran's service records of any mental 
health or medical treatment at the U.S. 
Army Hospital, Fort Rucker, Alabama, and 
the appropriate military medical facility 
in Korea in 1973 or 1974, through 
official channels.  Documentation of this 
attempt should be placed in the claims 
file. 

2.  The RO should obtain the names and 
addresses of all private medical care 
providers who treated the veteran for 
residuals of trauma to the nose or skin 
disorder of the feet since January 2005.  
After securing the necessary release, the 
RO should attempt to obtain these 
records.

3.  The RO should obtain the updated VA 
treatment records for residuals of trauma 
to the nose or skin disorder of the feet 
since January 2006.  The RO should also 
again attempt to obtain complete records 
of the veteran's 1986 hospitalization 
which included surgery for residuals of 
nasal fracture at the James A. Haley VA 
Medical Center, Tampa, Florida.

4.  The RO should obtain a VA medical 
opinion on the relationship, if any, 
between the veteran's current skin 
disorders of the feet and service.  A 
medical rationale must be provided for 
all opinions offered.  The claims folder 
should be made available to the reviewing 
physician for review.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


